 



Exhibit 10.2
IP BROKERAGE AGREEMENT
This IP Brokerage Agreement (the “Agreement”), effective as of March 13, 2008
(“Effective Date”), is made by and between ipCapital Group, Inc., a Delaware
corporation having a mailing address of 400 Cornerstone Drive, Suite 325,
Williston, VT 05495-4046 (“ipCG”), and VirnetX, Inc., a Delaware corporation
having an office at 5615 Scotts Valley Drive, Suite 110, Scotts Valley, CA 95066
(“Client”).
1. PRELIMINARY STATEMENT
ipCG provides intellectual property strategic planning, development, assessment,
implementation, and management services to a variety of business clients. ipCG
has developed extensive knowledge and experience in defining opportunities for
its clients in building the value of their businesses using intellectual
property. Client desires to engage ipCG to present Client with one or more
Candidates that may be seeking intellectual property owned by Client, for the
purpose of exploiting such intellectual property. ipCG is willing to enter into
such an engagement.
In view of the foregoing, ipCG and Client desire to enter into the present
Agreement, and in consideration of the mutual promises and covenants contained
herein, the parties agree as set forth herein.
2. DEFINITIONS
2.1 “IP Rights” shall mean the legal rights in any copyrights, patents,
trademarks, trade secrets, know-how, or other intellectual property.
2.2 “Candidate” shall mean any entity, natural person, or group of entities or
natural persons presented to Client by ipCG during the term of this Agreement,
that is seeking IP Rights from Client. For the purposes of determining when
Success Fee(s) are payable under this Agreement, when a Candidate is other than
a natural person, entities owned by, or holding direct or indirect ownership
interest in, a Candidate which is a party to the IP Agreement, including parent,
subsidiary, and sister entities (e.g., two divisions of a parent corporation) of
such Candidate, shall not be considered a Candidate.
2.3 “IP Agreement” shall mean any contract or agreement (including settlements
entered into in connection with any litigation, actual or threatened), and
amendments to any such contract or agreement between Client (or a Client
affiliate) and any Candidate, including, but not limited to, rights to make,
have made, use, sell, offer for sale, import or license others to make, have
made, use, sell, offer for sale, or import products or use processes in
connection with any of the foregoing, that are covered by or use the IP Rights.
The rights can include but are not limited to (1) exclusive or non-exclusive
patent and/or technology licenses, (2) covenants not to sue, (3) settlement
agreements, (4) partial or total assignments of intellectual property in the IP
Rights and (5) corporate merger or acquisition where the primary purpose is the
acquisition of IP Rights.

 



--------------------------------------------------------------------------------



 



2.4 “Success Fee” shall have the meaning ascribed in Section 4.1.
2.5 “Target Technology” shall mean the technical subject matter identified in
Attachment A.
2.6 “Additional Services” include, but are not limited to, patent mapping,
invention development, strategic inventing, strategic planning, patent scoring,
due diligence, market analysis, IP valuation, and litigation support.
3. BROKERAGE SERVICES
3.1 ipCG shall use commercially reasonable efforts to introduce Client to five
Candidates mutually agreed upon by ipCG and Client in writing (the “Mutually
Agreed Candidates”), which are interested in seeking IP Rights relating to the
Target Technology from Client, whether by assignment, license or otherwise.
3.2 Once Client and a Mutually Agreed Candidate have agreed in principle to
enter into an IP Agreement, and at Client’s request, ipCG shall use commercially
reasonable efforts, to assist Client in negotiating the IP Agreement, including
i) assisting Client in developing terms and conditions for the IP Agreement; ii)
reviewing and providing feedback relative to drafts of the IP Agreement prepared
by Client’s counsel; iii) assisting Client in negotiating deal terms; and iv)
assisting Client in closing the IP Agreement. ipCG is not a law firm and shall
have no obligation to provide legal services under this Agreement.
3.3 Client agrees that ipCG shall be Client’s exclusive broker for IP Rights
relating to the Target Technology with respect to the Mutually Agreed Candidates
during the term of this Agreement. Client shall notify ipCG of any inquiries
made to Client by Mutually Agreed Candidates, or by Client to Mutually Agreed
Candidates, in either case during the term of this Agreement concerning
assigning, licensing or otherwise exploiting IP Rights relating to the Target
Technology.
3.4 ipCG reserves the right to present any Candidate to parties other than
Client.
3.5 Client, at ipCG’s discretion, may engage ipCG under this Agreement to
perform one or more Additional Services. Client will provide mutually agreeable
compensation to ipCG for such Additional Services, as negotiated by the parties.
For clarity, Client and ipCG acknowledge that they are concurrently entering
into a separate Engagement Letter for Strategic Intellectual Property Licensing
and Training (the “Engagement Letter”), which are Additional Services that are
critical to Client’s willingness to enter into this Agreement.
3.6 Client agrees by signing this agreement that it is recognized that ipCG may
find that a simple introduction of the Target Technology to a Mutually Agreed
Candidate may be enough to obtain results from the Mutually Agreed Candidate and
/ or the Client also recognizes that ipCG may have to spend significant time to
track down a viable opportunity that obtains results, and that in either of
these cases, the Success Fee shall be granted to ipCG independent of the effort
ipCG makes.
4. ipCG SUCCESS FEE

2



--------------------------------------------------------------------------------



 



4.1 If, at any time during the term of this Agreement or prior to the 3rd
anniversary of the date of termination of this Agreement, Client enters into an
IP Agreement relating to IP Rights with a Mutually Agreed Candidate, then except
as otherwise provided in this Agreement, Client will pay ipCG the following
success fee (the “Success Fee”):
4.1.1 10% of the royalties, fees and other consideration, including non-cash
consideration, paid over the life of the IP Agreement, payable to ipCG within
thirty (30) days of receipt of each payment, up to a maximum aggregate amount of
$2,000,000 per Mutually Agreed Candidate or $10,000,000 in the aggregate to be
paid as Success Fees to ipCG with respect to any and all IP Agreements or
otherwise to ipCG by Client hereunder.
4.2 Client agrees that it shall take no action to delay closing of an IP
Agreement beyond the three-year period primarily for the purpose of avoiding
payment of a Success Fee, nor shall it avoid taking any action primarily for the
purpose of delaying closing beyond the three-year period to avoid payment of a
Success Fee.
4. 3 ipCG acknowledges and agrees that Client may decide, in its sole
discretion, whether or not to enter into an IP Agreement concerning any given IP
Rights and there is a possibility that no Success Fee or other compensation will
be earned by ipCG under this Agreement.
4.4 Client shall keep accurate records sufficient to permit determination of the
payments due hereunder and shall make such records available for examination by
a third-party auditor designated by ipCG and reasonably acceptable to Client,
following reasonable advance notice and under conditions of confidentiality
during regular business hours. Audits may be performed covering no more than the
four most recently reported consecutive quarters preceding the audit and may be
performed no more than once in any calendar year. ipCG’s failure to inspect
shall not constitute a waiver of ipCG’s right to object to the accuracy of
payments made under this Agreement. Before beginning any audit, ipCG agrees that
the third-party auditors shall be required to sign a confidentiality agreement
provided by Client that restricts the auditors from disclosing to any third
party any and all records and other information provided by Client. Each party
shall be responsible for its own costs and expenses that it incurs in the course
of the audit and ipCG shall be responsible for the costs and expenses charged by
the third-party auditors.
5. CLIENT DUTIES
5.1 Client will, upon request, promptly provide all information and
documentation reasonably deemed necessary or desirable by ipCG in connection
with performing its services under this Agreement. Client understands and agrees
that ipCG intends to use the information and documentation furnished by Client
without making an independent investigation into the accuracy of the information
and documentation.
5.2 Client agrees to promptly notify ipCG of any matters affecting ipCG’s
ability to provide its services under this Agreement including, but not limited
to, loss of any portion of the IP Rights and the existence of potentially
interfering rights owned by others.

3



--------------------------------------------------------------------------------



 



6. TERMINATION AND CONSEQUENCES OF TERMINATION
6.1 Either party shall have the right to terminate this Agreement for
convenience at any time following the one-year anniversary of the Effective Date
of the Agreement, with sixty (60) days written notice to the other party.
6.2 Either party shall have the right to terminate this Agreement if the other
party breaches any material obligation hereunder or under the Engagement Letter
by providing written notice of such breach to the other party and affording said
other party a forty-five (45) day cure period. Such termination shall become
automatically effective unless such other party shall have remedied the breach
prior to the expiration of the forty-five (45) day cure period.
6.3 Upon any termination of this Agreement, the provisions of Sections 4, 7, 8
and 9 shall survive and continue in full force and effect, except to the extent
they expire of their own accord, and except that Section 4 shall not survive in
the event Client terminates this Agreement pursuant to Section 6.2.
7. CONFIDENTIALITY
7.1 Confidential Information shall include the terms and conditions of this
Agreement, the terms and conditions of any and all agreements between a
Candidate and Client, the fact that Client is considering entering into, may
enter into, or has entered into any IP Agreement with a Candidate, any and all
agreements between a Candidate and other third parties involving the IP Rights
and any actions taken by Client to enforce the IP Rights or any licensing or
other agreements resulting therefrom, any patent applications, any information
pertaining to patent applications, and any information identified by either of
the parties to this Agreement as “confidential,” but shall specifically exclude
the following information (except that the terms and conditions hereof shall
always be kept confidential and shall not be subject to the following
exceptions):
(a) which as shown by written records, was in the non-disclosing party’s
possession prior to receipt from the disclosing party; or
(b) which, is at the time of disclosure, or thereafter becomes a part of the
public domain through no act or omission by the non-disclosing party; or
(c) which is thereafter lawfully disclosed to the non-disclosing party by a
third party which did not acquire the information under an obligation of
confidentiality from or through the disclosing party; or
(d) which is, subsequent to disclosure, independently developed by the
non-disclosing party without reference to the Confidential Information of the
disclosing party.
7.2 The party receiving Confidential Information (the “Recipient”) may only use
such Confidential Information in furtherance of the purposes of this Agreement
and may only disclose such Confidential Information, on a need-to-know basis,
to: (a) its employees; (b) employees of its parent and subsidiary companies or
affiliates; (c) its legal counsel; and (d) anyone else with Discloser’s prior
written consent. Before disclosure to any such party, Recipient will have an

4



--------------------------------------------------------------------------------



 



agreement in place requiring the party to treat Confidential Information in
accordance with the use and disclosure restrictions contained in this Agreement.
Recipient may disclose Confidential Information to the extent required by law;
provided, however, that Recipient must give the disclosing party prior written
notice and make a reasonable effort to obtain a protective order.
7.3 Recipient shall protect the disclosed Confidential Information by using the
same degree of care, but no less than a reasonable degree of care, to prevent
the unauthorized use, dissemination, or publication of the Confidential
Information, as Recipient uses to protect its own confidential information of a
like nature.
7.4 No license under any patent, copyright, trade secret, trademark or other
intellectual property right, whether by implication, estoppel or otherwise, is
granted by either party under this Agreement.
7.5 A disclosing party can require the return of its Confidential Information by
sending a written notice to the Recipient. The Recipient will have thirty
(30) days after receipt of the written notice to return the Confidential
Information to the disclosing party.
8. WARRANTIES AND DISCLAIMER OF WARRANTIES
8.1 ipCG warrants that all services it provides under this Agreement will be
provided in a professional manner and that it is skilled in providing such
services.
8.2 Each party disclosing Confidential Information warrants that it has the
right to make the disclosures under this Agreement.
8.3 Neither party warrants the completeness or accuracy of any Confidential
Information which it may disclose under this Agreement.
8.4 THESE WARRANTIES ARE EXCLUSIVE AND OFFERED IN LIEU OF ALL OTHER WARRANTIES,
EXPRESS OR IMPLIED, INCLUDING THE IMPLIED WARRANTIES OF NON-INFRINGEMENT,
MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE.
9. LIMITATION OF LIABILITY
9.1 NEITHER PARTY SHALL BE LIABLE TO THE OTHER PARTY FOR ANY INCIDENTAL,
CONSEQUENTIAL, SPECIAL, INDIRECT OR EXEMPLARY DAMAGES ARISING OUT OF THIS
AGREEMENT, INCLUDING LOST PROFITS OR COSTS OF COVER, LOSS OF USE OR BUSINESS
INTERRUPTION OR THE LIKE, REGARDLESS OF WHETHER THE PARTY WAS ADVISED OF THE
POSSIBILITY OF SUCH DAMAGES.
9.2 IPCG’S TOTAL, CUMULATIVE LIABILITY UNDER THIS AGREEMENT SHALL NOT EXCEED THE
TOTAL OF ALL AMOUNTS PAID TO IPCG BY VIRNETX HEREUNDER OR UNDER ANY SEPARATE
ENGAGEMENT LETTERS OR OTHERWISE FROM TIME TO TIME, INCLUDING ANY PAYMENTS OF
SUCCESS FEES ONCE THEY HAVE ACTUALLY BEEN PAID TO IPCG.

5



--------------------------------------------------------------------------------



 



9.3 THE LIMITATIONS OF SECTION 9.1 AND 9.2 WILL APPLY, REGARDLESS OF WHETHER A
CLAIM OR ACTION SOUNDS IN CONTRACT, TORT, NEGLIGENCE, STRICT LIABILITY,
CONTRIBUTION, INDEMNITY OR ANY OTHER LEGAL THEORY.
10. INDEMNIFICATION
10.1 ipCG hereby agrees that Client, its affiliated entities, and their
respective officers, directors, investors, employees, and agents (together, the
“Client Indemnitees”) shall be held harmless and be indemnified by ipCG for any
liability, loss, damages or expenses (including reasonable attorney’s fees)
suffered by the Client Indemnitees by virtue of any acts or omissions or alleged
acts or omissions arising out of ipCG’s activities with, for, or on behalf of
Candidate relating to IP Rights ipCG introduced to Client hereunder.
Notwithstanding the above, ipCG shall have no duty to indemnify the Client for
any liability, loss, damages or expenses (including attorney’s fees) to the
extent such damages arise out of the Client’s intentional or willful misconduct,
misrepresentation, fraud or its willful breach of this Agreement or the law.
10.2 Client hereby agrees that ipCG, its affiliated entities, and their
respective officers, directors, investors, employees, and agents (together, the
“ipCG Indemnitees”) shall be held harmless and be indemnified by Client for any
liability, loss, damages or expenses (including reasonable attorney’s fees)
suffered by the ipCG Indemnitees by virtue of any acts or omissions or alleged
acts or omissions arising out of Client’s activities with Candidate relating to
IP Rights ipCG introduced to Client hereunder and/or Client’s or Candidate’s
enforcement or other commercialization of IP Rights whether through litigation
or otherwise. Notwithstanding the above, the Client shall have no duty to
indemnify ipCG for any liability, loss, damages or expenses (including
attorney’s fees) to the extent such damages arise out of ipCG’s intentional or
willful misconduct, misrepresentation, fraud or its willful breach of this
Agreement or the law.
11. MISCELLANEOUS
11.1 This Agreement, the Engagement Letter, the NDA (as defined in the
Engagement Letter) and the Common Interest Agreement (as defined in the
Engagement Letter) set forth the entire understanding between ipCG and Client
and supersede all previous understandings, agreements, communications, and
representations, whether written or oral, concerning the subject mater to which
such agreements relate.
11.2 ipCG and Client are independent contractors. Neither Client nor ipCG nor
their respective employees, members, consultants, contractors or agents are
agents, fiduciaries, employees or joint venturers of the other party, nor do
they have any authority to bind the other party by contract or otherwise to any
obligation.
11.3 Although ipCG retains and employs attorneys, neither ipCG nor its attorneys
are rendering legal services to the Client as part of this Agreement. When a
party is concerned about a legal matter or issue, or the legal effect of any
document, including, without limitation, this Agreement or the IP Agreement, it
will consult with its own attorneys for advice or opinions. Each party agrees to
be liable for, and to pay, its own legal expenses.
11.4 If any provision of this Agreement is held by a court of competent
jurisdiction to be illegal, invalid, or unenforceable, that provision shall be
limited or eliminated to the minimum

6



--------------------------------------------------------------------------------



 



extent necessary so that this Agreement shall otherwise remain in full force and
effect and enforceable.
11.5 This Agreement shall be governed exclusively in accordance with the laws of
the State of New York, without regard to the conflict-of-law principles thereof.
All disputes under this Agreement shall be resolved by the courts of the State
of New York, including the United States courts within New York, and the parties
consent to the jurisdiction of such courts and agree to accept service of
process by mail.
11.6 Notwithstanding anything to the contrary in this Agreement, enforcement of
the IP Rights against infringers, and the granting to third parties of licenses
or releases under the IP Rights, shall be within the sole discretion and control
of the owner of the IP Rights.
11.7 The failure of any party to seek redress for violation of or to insist upon
the strict performance of any covenant or condition of this Agreement shall not
prevent a subsequent act, which would have originally constituted a violation,
from having the effect of an original violation.
11.8 The rights and remedies provided by this Agreement are cumulative and the
use of any one right or remedy by any party shall not preclude or waive the
right not to use any or all other remedies. Such rights and remedies are given
in addition to any other rights the parties may have by law, statute, ordinance
or otherwise.
11.9 None of the provisions of this Agreement shall be for the benefit of or
enforceable by any creditors of any party hereto. The Agreement is entered into
among the parties for the exclusive benefit of the parties and their successors
and assigns. Except and only to the extent provided by applicable statute, no
such creditor or third party shall have any rights under the Agreement.
11.10 This Agreement may be executed in counterparts, each of which shall be
deemed an original but all of which shall constitute one and the same
instrument. One or more copies of this Agreement may be executed but it shall
not be necessary, in making proof of the existence of this Agreement, to provide
more than one original copy.
11.11 Any amendment to this Agreement shall be made in writing and signed by all
parties.
11.12 ipCG and Client each represents that it has the full right and authority
to enter into this Agreement.
11.13 ipCG acknowledges and agrees that Client may assign any of its rights
under this Agreement or in the IP Rights to an entity affiliated with Client.
11.14 All notices and other communications provided for herein shall be in
writing and delivered personally, or mailed by prepaid First Class US Mail, or
delivered by a recognized national overnight courier service, to:

7



--------------------------------------------------------------------------------



 



     
For ipCG:
  For Client:
President (currently, Robert McDonald)
  President (currently, Kendall Larsen)
400 Cornerstone Drive, Suite 325
  5615 Scotts Valley Drive, Suite 110
Williston, VT 05495-4046
  Scotts Valley, CA 95066
Telephone: 802-872-3200
  Telephone: 831-438-8700
Facsimile: 802-288-9468
  Facsimile: 831-438-3078

If delivered personally, the notice or other communication shall be deemed to
have been made at the time of delivery. If mailed by prepaid First Class US
Mail, the notice or other communication shall be deemed to have been made five
(5) days after the date of mailing. If delivered by a recognized overnight
courier service, the notice or other communication shall be deemed to have been
made one (1) day after delivery to the courier service. A party may change the
address to which notice is to be sent hereunder by written notice to the other
party in accordance with the provisions of this Section 11.14.
11.15 The headings in this Agreement are provided for convenience only and shall
not have any bearing on the interpretation or meaning of any term or condition
of this Agreement.
11.16 The terms and conditions of this Agreement are between ipCG and Client
only. There are no third party beneficiaries of any of the terms or conditions
hereunder.
IN WITNESS WHEREOF, this Agreement has been executed by duly authorized
representatives of the parties on the dates below.

                          Signed on behalf of:       Signed on behalf of:
 
                        ipCapital Group, Inc.       VirnetX, Inc.
 
                        By:   /s/ Robert McDonald       By:   /s/ Kendall Larsen
                 
 
  Name:   Robert McDonald           Name:   Kendall Larsen
 
  Title:   President           Title:   President
 
  Date:   March 12, 2008           Date:   March 13, 2008

8



--------------------------------------------------------------------------------



 



Attachment A
Description of Target Technology: Secure real-time communications solutions,
based on seamless authentication and automatic encryption via a domain name
(DNS) look-up.

9



--------------------------------------------------------------------------------



 



Attachment B
Candidates Previously Identified or Contacted:

10